SHORT, J.,
concurring in part and dissenting in part.
I respectfully dissent because I interpret the learned trial court’s jury charge differently than the majority.
The trial court need only charge the current and correct law of South Carolina. Magnolia N. Prop. Owners’ Ass’n, Inc. v. Heritage Communities, Inc., 397 S.C. 348, 362, 725 S.E.2d 112, 120 (Ct.App.2012). “In reviewing an alleged error in jury instructions, we are mindful that an appellate court will not reverse the [trial] court’s decision absent an abuse of discretion.” Hennes v. Shaw, 397 S.C. 391, 402, 725 S.E.2d 501, 507 (Ct.App.2012). “An abuse of discretion occurs when the trial court’s ruling is based on an error of law or is not supported by the evidence.” Cole v. Raut, 378 S.C. 398, 404, 663 S.E.2d 30, 33 (2008). In our review, this court must consider the trial court’s jury charge as a whole in light of the evidence and issues presented at trial. Hennes, 397 S.C. at 402, 725 S.E.2d at 507. “A trial court’s refusal to give a properly requested charge is reversible error only when the requesting party can demonstrate prejudice from the refusal.” Pittman v. Stevens, 364 S.C. 337, 340, 613 S.E.2d 378, 380 (2005).
I disagree with the majority’s finding that the trial court’s language in its charge, “the acts about which the complaint *478was made,” suggests Broyhill could prevail on his malicious prosecution claim by showing that RMC lacked probable cause for any one cause of action. I find the charge required the jury to consider all the four causes of action RMC brought against Broyhill to determine if RMC had probable cause to believe that Broyhill committed any of the acts about which the complaint was made.2 Furthermore, I find there is no evidence the court’s refusal to grant RMC’s requested charge resulted in any prejudice to RMC. Like the majority, I agree RMC’s strongest argument as to the existence of probable cause was on the breach of contract claim, but there was ample evidence in the record to support a finding of a lack of probable cause. Therefore, I find there was no abuse of discretion resulting in any prejudice to RMC, and I would affirm as to all issues.

. RMC's complaint alleged the following causes of action against Broyhill: (1) conversion of trade secrets; (2) conspiracy to injure RMC; (3) interference with RMC’s prospective contractual relations; and (4) violation of the non-compete agreement.